Cohalan, J.,
dissents and votes to confirm the determination and dismiss the proceeding on the merits, with the following memorandum: The authority’s determination was supported by substantial evidence, and the penalty imposed is not so disproportionate to the offenses of which petitioner has been found guilty as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Further, the record does not substantiate petitioner’s claim that he was deprived of his right to a fair hearing.